THE COURT.
The defendant was convicted in the Superior Court of El Dorado County of a misdemeanor, to wit, the crime of driving a vehicle on a public highway *Page 144 
while under the influence of intoxicating liquor, to wit, violation of section 112 of the California Vehicle Act. (Stats. 1923, p. 553.)
[1] The transcript on appeal was filed in this court September 10, 1929. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on October 7, 1929. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.